DETAILED ACTION
This Office action is in response to the amendment filed on April 28, 2021.
Claims 1 and 3-6 are pending.
Claims 1 and 3-6 have been amended.
Claim 2 has been canceled.
Claims 1 and 3-6 are allowed and will be renumbered as 1-5 in the patent.
The objection to the title of the invention is withdrawn in view of Applicant’s amendments to the title of the invention.
The objections to Claims 1, 5, and 6 are withdrawn in view of Applicant’s amendments to the claims.
The 35 U.S.C. § 101 rejections of Claims 1-4 and 6 are withdrawn in view of Applicant’s amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this Examiner’s amendment was given in an interview with Kazuto Ishihara (Reg. No. 47,675) on May 6, 2021.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 04/28/2021), please amend Claims 1 and 3-6 as follows:

1. (Currently Amended) An engineering apparatus for generating executable code from a control application, created in a first programming language, for controlling target hardware, the executable code causing the target hardware to operate, the engineering apparatus comprising;
a processor configured to:
generate, when the control application is edited while the engineering apparatus and the target hardware are connected online, a list for control application switching and a program for control application switching, wherein the list for control application switching and the program for control application switching are generated from the control application and expressed in a second programming language; and
generate the executable code based on the list for control application switching, the program for control application switching, and a control service program;

wherein the list for control application switching comprises:
an instance list including size information of function block instances included in the control application; and
an edit instance list including information related to a changed function block instance among the function block instances included in the control application.

2. (Canceled)

3. (Currently Amended) The engineering apparatus of claim 1, wherein the program for control application switching comprises:
an instance allocation program configured to manage memory areas where the function block instances included in the control application are stored in a memory of the target hardware; and
a data copy program configured to copy inherited data for the changed function block instance from a memory area where the changed function block instance was stored before being changed to a memory area where the changed function block instance is stored after being changed.

4. (Currently Amended) The engineering apparatus of claim 3, wherein the control service program is configured to reallocate a memory area during idle time when the executable and wherein the memory area is free space where the changed function block instance was stored before being changed.

5. (Currently Amended) A control method of an engineering apparatus for generating executable code from a control application, created in a first programming language, for controlling target hardware, the executable code causing the target hardware to operate, the control method comprising:
generating, when the control application is edited while the engineering apparatus and the target hardware are connected online, a list for control application switching and a program for control application switching, wherein the list for control application switching and the program for control application switching are generated from the control application and expressed in a second programming language; and
generating the executable code based on the list for control application switching, the program for control application switching, and a control service program;
wherein when the executable code is downloaded onto the target hardware, the control service program causes the program for control application switching to be executed on the target hardware, and
wherein the list for control application switching comprises:
an instance list including size information of function block instances included in the control application; and
an edit instance list including information related to a changed function block instance among the function block instances included in the control application.

executable program controls an engineering apparatus for generating executable code from a control application, created in a first programming language, for controlling target hardware, the executable code causing the target hardware to operate, the executable program causing the engineering apparatus to:
generate, when the control application is edited while the engineering apparatus and the target hardware are connected online, a list for control application switching and a program for control application switching, wherein the list for control application switching and the program for control application switching are generated from the control application and expressed in a second programming language; and
generate the executable code based on the list for control application switching, the program for control application switching, and a control service program;
wherein when the executable code is downloaded onto the target hardware, the control service program causes the program for control application switching to be executed on the target hardware, and
wherein the list for control application switching comprises:
an instance list including size information of function block instances included in the control application; and
an edit instance list including information related to a changed function block instance among the function block instances included in the control application.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “wherein the list for control application switching comprises: an instance list including size information of function block instances included in the control application; and an edit instance list including information related to a changed function block instance among the function block instances included in the control application” as recited in independent Claims 1, 5, and 6.
The closest cited prior art, the combination of US 2010/0192122 (hereinafter “Esfahan”) and US 2014/0298305 (hereinafter “Shiba”), teaches an on-target rapid control prototyping (RCP) system. However, the combination of Esfahan and Shiba fails to teach “wherein the list for control application switching comprises: an instance list including size information of function block instances included in the control application; and an edit instance list including information related to a changed function block instance among the function block instances included in the control application” as recited in independent Claims 1, 5, and 6.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191